UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-2258


AYAWOA ABOFLAN,

                  Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 26, 2009                    Decided:   July 29, 2009


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Timothy E. Wichmer, BERNHARDT & WICHMER, P.C., St. Louis,
Missouri, for Petitioner.       Tony West, Assistant Attorney
General, Jennifer L. Lightbody, Senior Litigation Counsel,
Robbin K. Blaya, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ayawoa        Aboflan,        a     native          and    citizen       of    Togo,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)      dismissing           her    appeal      from       the   immigration

judge’s order denying her applications for asylum, withholding

from     removal    and    withholding              under       the    Convention         Against

Torture    (“CAT”).        Aboflan        challenges            the   adverse      credibility

finding and the denial of relief under the CAT.                                    We deny the

petition for review.

            The     Immigration          and    Nationality            Act    authorizes      the

Attorney General to confer asylum on any refugee.                                     8 U.S.C.

§ 1158(a) (2006).         It defines a refugee as a person unwilling or

unable to return to her native country “because of persecution

or   a   well-founded       fear     of       persecution         on    account       of    race,

religion, nationality, membership in a particular social group,

or   political      opinion.”            8     U.S.C.       §    1101(a)(42)(A)           (2006).

“Persecution        involves       the        infliction         or     threat       of    death,

torture, or injury to one’s person or freedom, on account of one

of the enumerated grounds . . . .”                          Li v. Gonzales, 405 F.3d

171, 177 (4th Cir. 2005) (internal quotation marks and citations

omitted).

            An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);    see   8    C.F.R.    §    1208.13(a)          (2009),         and    can    establish

                                                2
refugee status based on past persecution in her native country

on account of a protected ground.                          8 C.F.R. § 1208.13(b)(1)

(2009).       Without      regard       to     past       persecution,         an       alien    can

establish     a     well-founded        fear    of       persecution       on       a    protected

ground.       Ngarurih      v.    Ashcroft,         371    F.3d     182,    187         (4th    Cir.

2004).

              The     well-founded           fear        standard       contains          both     a

subjective and an objective component.                            The objective element

requires a showing of specific, concrete facts that would lead a

reasonable     person      in    like    circumstances            to    fear    persecution.

Gandziami-Mickhou         v.     Gonzales,         445     F.3d    351,    353          (4th    Cir.

2006).        “The    subjective        component          can     be    met    through          the

presentation         of    candid,       credible,           and        sincere         testimony

demonstrating a genuine fear of persecution . . . . [It] must

have   some    basis      in    the   reality        of    the    circumstances            and    be

validated with specific, concrete facts . . . and it cannot be

mere irrational apprehension.”                     Li, 405 F.3d at 176 (internal

quotation marks and citations omitted).

              Credibility        findings          are     reviewed       for       substantial

evidence.      A trier of fact who rejects an applicant’s testimony

on credibility grounds must offer “specific, cogent reason[s]”

for doing so.         Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989).

“Examples of specific and cogent reasons include inconsistent

statements,       contradictory         evidence,          and    inherently            improbable

                                               3
testimony . . . .”                 Tewabe v. Gonzales, 446 F.3d 533, 538 (4th

Cir. 2006) (internal quotation marks and citations omitted).

               Where, as here, the applicant filed her application

for asylum after May 11, 2005, certain provisions of the REAL ID

Act of 2005 regarding credibility determinations are applicable.

See   8   U.S.C.       §    1158(b)(1)(B)(iii)               (2006).       Specifically,            “a

trier     of    fact       may     base   a    credibility            determination           on   the

demeanor, candor, or responsiveness of the applicant or witness,

the     inherent       plausibility           of       the   applicant’s           or       witness’s

account, the consistency between the applicant’s or witness’s

written and oral statements (whenever made and whether or not

under oath, and considering the circumstances under which the

statements were made), the internal consistency of each such

statement,          the     consistency         of      such     statements         with        other

evidence of record (including the reports of the Department of

State on country conditions), and any inaccuracies or falsehoods

in such statements, without regard to whether an inconsistency,

inaccuracy, or falsehood goes to the heart of the applicant’s

claim,         or     any        other        relevant          factor.”                8      U.S.C.

§ 1158(b)(1)(B)(iii).

               This        court      accords        broad,      though       not       unlimited,

deference       to        credibility         findings       supported        by        substantial

evidence.           Camara       v.   Ashcroft,        378     F.3d    361,   367        (4th      Cir.

2004).     If the immigration judge’s adverse credibility finding

                                                   4
is based on speculation and conjecture rather than specific and

cogent reasoning, however, it is not supported by substantial

evidence.    Tewabe, 446 F.3d at 538.

            A    determination    regarding   eligibility   for   asylum    or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                 INS v. Elias

Zacarias, 502 U.S. 478, 481 (1992).           Administrative findings of

fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.            8 U.S.C. § 1252(b)(4)(B)

(2006).     This court will reverse the Board only if “the evidence

. . . presented was so compelling that no reasonable factfinder

could fail to find the requisite fear of persecution.”                 Elias

Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002).

            We    find    substantial   evidence   supports    the    adverse

credibility finding and the record does not compel a different

result.     We further find the immigration judge did not err by

considering      the     asylum   officer’s   written   assessment.        See

Krasnopivtsev v. Ashcroft, 382 F.3d 832, 837 (8th Cir. 2004)

(finding no error with respect to the admission of an asylum

officer’s assessment); see also Diallo v. Gonzales, 445 F.3d

624, 632 (2d Cir. 2006) (asylum interviews, like other materials

in the asylum record, should be accorded “the weight that they

merit in light of the record as a whole” and resulting factual

                                        5
determinations    are    reviewed    for     substantial     evidence).          We

further find substantial evidence supports the denial of relief

under the CAT.     Aboflan failed to show that it was more likely

than not she will be tortured when she returns to Togo.                       See 8

C.F.R. § 1208.16(c)(2) (2009).

           Accordingly,    we   deny       the   petition   for     review.      We

dispense   with   oral    argument     because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              PETITION DENIED




                                       6